internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-164881-01 date date taxpayer legend foreign_branch date a b c d e f date g individual a dear this replies to your letter dated date submitted on behalf of taxpayer requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file the annual certifications required under sec_1_1503-2 with respect to the losses of foreign_branch for the tax years ended on dates a through f which should have been included with the consolidated income return of taxpayer for the short tax period ending on date g the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process the affidavit of individual a the manager international taxes for taxpayer and the facts submitted describe the circumstances surrounding the failure_to_file the annual certifications as required under sec_1_1503-2 with respect to the losses of foreign_branch for the tax years ended on dates a through f and show that taxpayer reasonably relied on individual a as a qualified_tax professional sec_301 -1 b defines a regulatory election as an election whose due in re plr-164881-01 date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file an annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the annual certifications required under sec_1_1503-2 with respect to the losses of foreign_branch for the tax years ended on dates a through f which should have been included with the consolidated income return of taxpayer for the short tax period ending on date g the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the annual certifications sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the annual certifications no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely allen goldstein reviewer office of the associate chief_counsel international
